IN THE SUPREME COURT OF IOWA
                             No. 12–2089

                          Filed March 1, 2013


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

STANLEY A. ROUSH,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommends suspension of attorney’s law

license for ethical violations. LICENSE SUSPENDED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.



      Stanley A. Roush, Cedar Rapids, pro se.
                                    2

MANSFIELD, Justice.

      This attorney disciplinary proceeding concerns a criminal defense

attorney’s federal criminal conviction for possession of cocaine base. The

incident occurred because the attorney had an untreated substance

abuse problem.    The attorney does not dispute that he committed an

ethical violation, and the main issue we need to decide is the appropriate

sanction. Based on our review of this matter, including the aggravating

and mitigating circumstances and our relevant precedents, we conclude

a sixty-day suspension of the attorney’s license to practice law in this
state is appropriate.

      I. Factual and Procedural Background.

      Stanley Roush is a Cedar Rapids attorney, the majority of whose

practice consisted until recently of federal criminal defense work.       He

was admitted to the Iowa bar in 1984, following his graduation from the

University of Iowa College of Law. He is also admitted to appear before

the United States District Courts for the Northern and Southern Districts

of Iowa, and the United States Court of Appeals for the Eighth Circuit.

      A number of individuals submitted affidavits in this proceeding

attesting to Roush’s character and skill as a lawyer. A friend and client

wrote that Roush provided outstanding legal services to him. Another

individual, a Cedar Rapids attorney who has known him for twenty-five

years, wrote that Roush was a fine lawyer. A fellow attorney and fantasy

baseball league member confirmed that Roush “has always been

conscientious, honest, and engaging,” and that he is a “gifted attorney

who will continue to serve his clients well.” A friend who lost a child

noted Roush’s compassion, kindness, and sincerity.         He relayed that
Roush    helped   establish   memorials,   scholarships,    and   financial

commitments in his daughter’s memory, all free of charge, and added, “I
                                       3

have every confidence in his abilities as a professional.” Another friend

and client opined that Roush “has not only been a good friend and

father, but also a reliable lawyer.”

      Despite these strengths, Roush’s alcohol consumption was regular

and became problematic, by his own admission.        Drinking ultimately

became a gateway to his use of cocaine. Roush would drink after work

with a happy-hour group, while playing golf with friends, and during

football games. Roush acknowledged that “once or twice a week I would

drink to excess,” meaning he would consume “six or more” drinks. He
indicated that sometimes a main purpose of the golf and football outings

was to drink.

      Roush also used marijuana casually. He would also occasionally

purchase small amounts of marijuana.       In 2002, Roush was arrested

when he tried to bring marijuana through airport security.             On

January 13, 2003, based on this event, Roush was convicted of federal

misdemeanor possession of a controlled substance, in violation of 21

U.S.C. § 844. Roush self-reported to our attorney disciplinary authority

and received a private admonition at that time.

      On the heels of his airport arrest and related conviction, Roush’s

ex-wife confronted him about his marijuana use. She and Roush had

divorced in 1994, and he retained primary physical custody of their

daughter for ten years. After that, custody of his daughter “kind of went

back and forth for a little bit.” At some point, Roush’s relationship with

his daughter became strained. Roush maintains that his family troubles

led to feelings of depression, although he never sought diagnosis or

treatment.   Instead he continued to drink to excess at times and use
marijuana recreationally.
                                         4

       Eventually, according to Roush, his drinking and family-related

stress led him to try crack cocaine.         He initially used it every couple

months, beginning in 2007 or 2008, and was using it approximately

every month by the time of his November 2011 arrest.                Roush would

purchase about $200 worth of crack cocaine each time. Roush claims

that he never was intoxicated from crack cocaine while practicing law

because he typically used on a Friday or Saturday evening. Roush also

believes his crack cocaine use, while generally destructive, did not

negatively affect his practice or his clients.
       Things came to a head in November 2011, when Roush became the

target of a United States Drug Enforcement Administration (DEA) sting

operation. A client of Roush’s (CS #1) told the government that a female

acquaintance of his (CS #2) regularly smoked crack cocaine with Roush.1

Law enforcement then arranged for CS #1 to purchase crack cocaine

from CS #2 in a controlled buy. At that point, law enforcement officials

interviewed CS #2, who admitted to smoking crack cocaine with Roush.

CS #2 told authorities that Roush purchased crack from her monthly.

The DEA task force agents thus set up another controlled buy, this time

with Roush as the target and CS #2 as the cooperating informant. CS #2

was given a digital recording device and an audio transmitter. She met

with Roush, and the two of them then purchased $200 worth of crack

cocaine, amounting to two small baggies, from a dealer.

       Roush and CS #2 left the dealer and they drove in Roush’s car to a

gas station. CS #2 went inside while Roush remained in the car. CS #2

called a task force officer, telling him that Roush was holding the crack

cocaine in his left hand.       A task force officer approached Roush and

       1Roush  has never done any legal work for CS #2, and describes her as someone
he simply did cocaine with.
                                     5

asked him where the crack was. Roush told officers he was “just getting

a ‘whore’ ” and that he had swallowed the crack.         Officers searched

Roush’s person and did not find any contraband; however, a search of

his car revealed two plastic baggies of crack cocaine behind the driver’s

seat, nearest what would have been Roush’s left side.            After officers

offered Roush medical assistance, in light of his claim that he swallowed

crack cocaine, he told the officers that he was fine and that medical

attention was not necessary.        When Roush had received Miranda

warnings, he again told officers it was all about the “whore.”
      Following Roush’s arrest, he was charged on December 6, 2011,

with a second offense violation of 21 U.S.C. § 844 for his possession of

cocaine base. This is a felony under federal law, but it is undisputed

that the same offense would be an aggravated misdemeanor under Iowa

law. See Iowa Code § 124.401(5) (2011) (providing that a second offense

for possession of a controlled substance offense is an aggravated

misdemeanor).    On December 13, Roush entered a guilty plea.              The

United States District Court for the Northern District of Iowa accepted

his plea and later sentenced him to a fifteen-day prison term and a

$2500 fine.

      On December 9, 2011, Roush self-reported his conduct to the Iowa

Supreme Court Attorney Disciplinary Board (Board), conceding that his

conduct was in violation of the Iowa Rules of Professional Conduct and

indicating “a willingness to accept the appropriate sanction.” Roush has

continued to practice law, albeit with a significantly reduced workload.

He has stopped taking federal criminal cases and does not know whether

he intends to return to that area of practice.
      On July 11, 2012, the Board filed a complaint alleging Roush

violated Iowa Rule of Professional Conduct 32:8.4(b). Roush answered,
                                     6

admitting all of the Board’s factual allegations, as well as its conclusion

that Roush violated rule 32:8.4(b).      Roush also acknowledged that a

suspension was appropriate.

        A one-day hearing before a division of the Grievance Commission

of the Supreme Court of Iowa (commission) took place on October 4,

2012.    Again, Roush conceded his violation.     Still, he noted that his

behavior, while unethical, did not involve his clients or any dishonesty.

Acknowledging his progressing alcoholism, he stated that he had

nonetheless continued to effectively attend to all client matters.      He
traced his criminal behavior to his alcoholism, admitting “I would not

have used crack cocaine if I had not been drinking.”

        In addition, Roush wrote and later explained to the Commission

that he has since sought treatment.       He obtained a substance abuse

evaluation at St. Luke’s Hospital Chemical Dependency Services, which

indicated he met the criteria for alcohol dependence and substance

abuse. At St. Luke’s, Roush met with a counselor six more times after

the initial evaluation.    The counselor did not recommend further

treatment thereafter, and Roush “took issue with him” because he “was

finding it so helpful, and [he] enjoyed [the] sessions.” Roush also began

to participate in Alcoholics Anonymous (AA), daily for the first ninety

days, and three to four times per week after that.     He stated that the

program includes “things like taking inventory, talking to people, and

making a list of people you’ve harmed, and making amends with them. I

have done those sorts of things.”        Roush also submits to random

urinalysis testing twice a month and has not tested positive for any

controlled substances. Roush has served the jail time and paid the fine
imposed by the federal district court.
                                    7

      Roush told the commission that he intends to continue AA.        He

denies having consumed alcohol since his arrest in November 2011.

Roush also testified as follows:

            Q. How would you describe your prospect for
      resuming the abuse of alcohol? How do you evaluate that?
      A. I am optimistic and faithful.

            Q. What about the prospect for resuming the
      consumption of marijuana? A. I’d rather put a hole in my
      head.

           Q. What about       your prospect for resuming
      consumption of cocaine base? A. I’d rather put two holes in
      my head.

Roush later clarified that his latter two answers were “hyperbolic” and a

“bad attempt at humor” and denied that he had ever had a suicidal

thought or ideation.

      Roush repeatedly indicated that he believes his substance abuse

never harmed his practice. He noted, “I believe I have been competent

and fit to practice law before, during, and after my arrest and

prosecution.”

      At Roush’s sentencing hearing in 2012, the federal district court

took note of Roush’s performance in a recent case, stating, “He did a

good job in that case, and he should be proud of the work that he did.”

Yet, Roush acknowledged to the commission that he needs to

      [c]ontinue to be honest, open, and willing to be honest in all
      my affairs, be honest with myself, primarily. I’ve always
      been an honest person. There has been no dishonesty in my
      practice ever, but I got to where I was less honest with
      myself, so continue to take personal inventory and practice
      honesty in all of my affairs.

      Following the one-day hearing, the commission issued a report
finding that Roush had violated rule 32:8.4(b) and recommending a six-

month suspension. The commission appeared to be troubled by several
                                    8

things. Citing Roush’s testimony about “put[ting] a hole” in his head, it

observed that “such testimony shows Respondent continues to grapple

with significant mental health challenges, even if he has taken steps to

address his substance abuse issues.”     The commission also expressed

concern that when Roush was arrested, he had “denied any knowledge of

the crack cocaine.” Additionally, the commission took note of Roush’s

prior criminal conviction.   The commission recommended placing a

number of conditions on Roush’s reinstatement after the six-month

suspension: (1) passing a mental health evaluation by a physician
indicating Roush is fit to practice law; (2) complying with any treatment

suggested by the physician; (3) obtaining substance abuse evaluation

outside of AA, also indicating his fitness to practice law; and

(4) disengaging and refraining from representation of a former client, who

is now his AA sponsor.

      This proceeding now comes before us. In its statement regarding

sanction, the Board does not recommend a specific time period for a

suspension, but indicates that Iowa Supreme Court Attorney Disciplinary

Board v. Cannon, 821 N.W.2d 873 (Iowa 2012), where we imposed a

thirty-day suspension, is instructive.   The Board also agrees with the

first three conditions on reinstatement proposed by the commission. In

his statement regarding sanction, Roush concurs that a suspension is

appropriate but maintains that six months is too long. He too cites to

Cannon and urges us to impose a similar suspension.           Roush also

objects to the commission’s fourth and final condition of reinstatement.

      II. Scope of Review.

      We review attorney disciplinary proceedings de novo. Iowa Ct. R.
35.11(1); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Fields, 790 N.W.2d
791, 793 (Iowa 2010).        We give respectful consideration to the
                                       9

commission’s findings and recommendations but we are not bound by

them.    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lickiss, 786 N.W.2d
860, 864 (Iowa 2010).       The burden is on the Board to prove attorney

misconduct by a convincing preponderance of the evidence. Id. “This

burden is less than proof beyond a reasonable doubt, but more than the

preponderance standard required in the usual civil case.” Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa

2004).    It is also a less stringent burden than clear and convincing

evidence which is “the highest civil law standard of proof.” Iowa Supreme
Ct. Bd. of Prof’l Ethics & Conduct v. Ronwin, 557 N.W.2d 515, 517 (Iowa

1996). If a violation is established, we “may impose a lesser or greater

sanction than recommended by the commission.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Murphy, 800 N.W.2d 37, 42 (Iowa 2011); see also Iowa

Ct. R. 35.11(1).

        III. Review of Alleged Ethical Violation.

        The Board alleged, and the commission found, that Roush violated

Iowa Rule of Professional Conduct 32:8.4(b).             That rule makes it

“professional misconduct for a lawyer to . . . commit a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as

a lawyer in other respects.” Iowa R. Prof’l Conduct 32:8.4(b). However,

“[t]he mere commission of a criminal act does not necessarily reflect

adversely on the fitness of an attorney to practice law.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 767 (Iowa 2010).

        For a criminal act to constitute a violation of rule 32:8.4(b),

        “ ‘[t]here must be some rational connection other than the
        criminality of the act between the conduct and the actor’s
        fitness to practice law. Pertinent considerations include the
        lawyer’s mental state; the extent to which the act
        demonstrates disrespect for the law or law enforcement; the
        presence or absence of a victim; the extent of actual or
                                    10
      potential injury to a victim; and the presence or absence of a
      pattern of criminal conduct.’ ”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 812 N.W.2d 4, 11

(Iowa 2012) (quoting Templeton, 784 N.W.2d at 767).

      Roush admits he violated Iowa Rules of Professional Conduct, and

our review of the record yields the same conclusion. We find that his

criminal conduct was related to his fitness to practice law and

accordingly amounts to a violation of rule 32:8.4(b).

      We begin by noting Roush’s mental state.          See Templeton, 784

N.W.2d at 767.     The record shows that Roush suffers from alcohol

dependency, and has sought treatment in the form of AA meetings and

counseling following his 2011 conviction. In addition, Roush indicated

feelings of depression, although he has not sought a professional

diagnosis. These factors may have led to his continued drug use, but

“depression and alcoholism do not excuse his mistakes.” Cannon, 821

N.W.2d at 878. Like Cannon, Roush “presented no medical evidence as

to how his depression affected his mind and decision making.” Id.; see

also Weaver, 812 N.W.2d at 11 (Iowa 2012) (noting that alcoholism is no

justification, excuse, or defense to a violation of rule 32:8.4(b)); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Schmidt, 796 N.W.2d 33, 41 (Iowa
2011) (“Schmidt’s depression does not excuse the choices he made,

especially as there was no evidence submitted that this mental condition

clouded Schmidt’s judgment in any manner.”). On the contrary, Roush

acknowledged before the commission that he knew his conduct was a

violation of federal law in both the 2002 and 2011 incidents.

      We also consider whether there was a pattern of criminal conduct.

See Cannon, 821 N.W.2d at 879; Weaver, 812 N.W.2d at 10–11;
Templeton, 784 N.W.2d at 767. We can identify a pattern here. Roush
                                     11

was convicted in 2003 of illegal drug possession, but kept engaging in

the same conduct. Not only did he continue to be a marijuana user, but

by 2007 or 2008 he had begun purchasing and using crack cocaine on a

regular basis.   Roush admits the controlled buy was not his first

purchase of crack cocaine.

      Roush’s willingness to make a habit of conduct for which he had

already received criminal sanctions bears a connection to the practice of

law. See Cannon, 821 N.W.2d at 879 (noting that “a prior conviction is

relevant to determining whether an attorney has displayed a pattern of
criminal conduct”); Weaver, 812 N.W.2d at 11 (“Weaver’s three

convictions for the same offense certainly indicate a pattern of criminal

conduct and demonstrate a disregard for laws prohibiting the operation

of motor vehicles while intoxicated.”); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Axt, 791 N.W.2d 98, 101 (Iowa 2010) (finding a pattern of conduct

in an attorney’s second alcohol-related conviction for domestic abuse and

violations of court orders); Templeton, 784 N.W.2d at 766–68 (finding that

an inactive attorney violated rule 32:8.4(b) in light of repeated incidents

of peeping into homes and a guilty plea to six counts of invasion of

privacy).

      In Cannon, we found that an attorney’s four convictions—two for

operating a vehicle while intoxicated, one for possessing cocaine, and one

for operating a boat while intoxicated—demonstrated a “clear pattern of

criminal conduct.” Cannon, 821 N.W.2d at 879. Although Roush has

only two convictions, both were for possession of illegal substances and

the pattern is nonetheless clear, given these convictions and his other

admitted instances of cocaine use.
      Roush’s course of conduct also shows disrespect for the rule of law

and for law enforcement officials. Upon being arrested in 2011, Roush
                                     12

told officers falsely that he had swallowed the crack cocaine.           See

Cannon, 821 N.W.2d at 879 (noting the attorney falsely denied he had

been driving the car before being arrested for OWI). He also claimed it

was all about the “whore.”     In addition, a regular part of Roush’s law

practice involved the defense of individuals who were involved with illegal

drugs. Thus, Roush was violating the category of laws that he regularly

encountered in his daily work. Roush noted that “[s]imple possession

charges are virtually never brought in federal court.” Yet he believes his

“relationship with the federal court . . . led them to prosecute [him]
federally.”

      Roush acknowledges, and we agree, that his disrespect for the law

would “lessen . . . public confidence in the legal profession.”        Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Barry, 762 N.W.2d 129, 138 (Iowa

2009) (citations and internal quotation marks omitted). That his conduct

was not isolated, but part of an ongoing substance abuse problem that

resulted in two drug convictions, is itself disrespectful to the rule of law.

See Axt, 791 N.W.2d at 101 (noting that an attorney’s second domestic

abuse conviction “clearly demonstrate[s] his disrespect for the law”); see

also Cannon, 821 N.W.2d at 879 (noting that a pattern of criminal

conduct is also important in identifying disrespect for the law).         In

addition, we have said that avoiding using illegal drugs is one of an

attorney’s “special responsibilities.”    Cannon, 821 N.W.2d at 880–81

(citing Iowa Supreme Ct. Att’y Disciplinary Bd. v. Sloan, 692 N.W.2d 831,

832–33 (Iowa 2005)).

      We next consider the presence or absence of victims involved in

Roush’s criminal conduct. See Templeton, 784 N.W.2d at 767. Although
it appears no one was directly injured as a result of Roush’s conduct,

“[w]e also consider potential injury to persons or property in determining
                                    13

whether a violation of rule 32:8.4(b) occurred.” Cannon, 821 N.W.2d at

878. Roush testified that his substance abuse issues never affected his

practice, and the observations of the federal judge who sentenced him

tend to support that. Nonetheless, he was caught when a client of his

apparently decided to inform on him. This suggests that down the road,

Roush’s illegal drug use could have led to difficult situations in his law

practice wherein he represented drug offenders.

      In sum, we have no difficulty concluding that Roush’s conduct

violated rule 32:8.4(b).
      IV. Consideration of Sanction.

      We next consider the appropriate sanction for Roush’s violation of

our rules of professional conduct. “We craft appropriate sanctions based

upon each case’s unique circumstances, although prior cases are

instructive.”   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kallsen, 814
N.W.2d 233, 239 (Iowa 2012).

      We have repeatedly held that the goal of our ethical rules is
      to maintain public confidence in the legal profession as well
      as to provide a policing mechanism for poor lawyering.
      Important considerations include the nature of the
      violations, protection of the public, deterrence of similar
      misconduct by others, the lawyer’s fitness to practice, and
      our duty to uphold the integrity of the profession in the eyes
      of the public. In fashioning the appropriate sanction, we
      look to prior similar cases while remaining cognizant of their
      limited usefulness due to the variations in their facts. Often,
      the distinction between the punishment imposed depends
      upon the existence of multiple instances of neglect, past
      disciplinary problems, and other companion violations,
      including     uncooperativeness      in    the     disciplinary
      investigation. Aggravating and mitigating circumstances are
      also important.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Humphrey, 812 N.W.2d 659,
666 (Iowa 2012) (citations and internal quotation marks omitted).
                                      14

      “A felony conviction is grounds for revocation or suspension of an

attorney’s license to practice law.” See Weaver, 812 N.W.2d at 13 (citing

Iowa Code § 602.10122(1)).        “The record of conviction is conclusive

evidence.” Iowa Code § 602.10122(1) (2011). Here it is not disputed that

Roush’s 2011 second possession offense, while a felony under federal

law, would only have been an aggravated misdemeanor under Iowa law.

For present purposes the status of the offense as a felony or a

misdemeanor does not affect the analysis. We would impose the same

sanction either way.
      This case involves both aggravating and mitigating factors. Roush

previously received a private admonition for his marijuana possession

conviction.      Cannon, 821 N.W.2d at 882 (indicating that a private

admonishment is an aggravating factor); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Cohrt, 784 N.W.2d 777, 783 (Iowa 2010) (“A prior

admonition is properly considered in determining discipline, especially

when it involves the same type of conduct as the conduct subject to

discipline.”).

      On the other hand, Roush has cooperated with the Board,

accepted responsibility, and demonstrated remorse.             Cannon, 821

N.W.2d at 882.      (listing these as mitigating factors).   Also, Roush has

taken steps to remedy his substance abuse issues.              Id. at 881–82

(characterizing this as an additional mitigating factor).       Additionally,

Roush’s general reputation of being a competent, solid advocate is a

mitigating factor.     See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Rhinehart, ____ N.W.2d ____, ___ (Iowa 2013); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96, 110 (Iowa 2012).
      In some cases, we have considered alcoholism and depression to

be mitigating factors. Weaver, 812 N.W.2d at 13. However, when the
                                           15

underlying violation is a criminal conviction that involves substance

abuse, it may be appropriate to give less weight to substance abuse as a

mitigating factor. The reason is that we have already taken into account

Roush’s substance abuse in assessing the violation itself. In addition, we

are not inclined to treat Roush’s general and conclusory statements

regarding undiagnosed and untreated depression as a mitigating factor.

See Van Ginkel, 809 N.W.2d at 110 (declining to consider personal stress

a mitigating factor when there was no evidence the attorney suffered

from clinical depression); see also Cannon, 821 N.W.2d at 878 (noting
that “Cannon presented no medical evidence as to how his depression

affected his mind and decision making”). As Roush told the commission,

“I don’t believe it was ever a diagnosable condition.”2

       While every case presents unique facts, several of our prior

disciplinary opinions provide guidance for the appropriate sanction in

this case.     Both the Board and Roush cite to our recent decision in

Cannon. There, we suspended an attorney for thirty days after he was

convicted of first offense OWI, possession of cocaine, and operating a

boat while intoxicated.         Cannon, 821 N.W.2d at 876–77.                 Although

Cannon’s and Roush’s convictions are not identical, the underlying

conduct and patterns of behavior are somewhat similar.                              Both

individuals had ongoing substance abuse problems, resulting in criminal

convictions. Id. at 878. Both attempted to avoid or downplay their own

personal responsibility when initially apprehended, but later sought and

complied with treatment.             Id. at 878–79, 881.             Both had prior

       2By  the same token, we are not inclined to penalize Roush for failing to deal with
his mental health issues. The commission’s findings fault Roush in this area.
However, in the absence of an actual diagnosis, we are not persuaded by the required
level of proof that Roush’s offhand and perhaps ill-timed answers to a few questions at
the hearing show that he “continues to grapple with significant mental health
challenges.”
                                     16

disciplinary records, although Cannon’s was more extensive. Id. at 882.

Although Cannon is a reasonably close parallel to this case, we find the

conduct here somewhat more deserving of opprobrium because Roush’s

law practice involved the defense of individuals charged with drug

offenses. In fact, Roush’s criminal law practice led to the detection of his

illicit drug use by authorities.

      In Sloan, we considered the proper sanction for an attorney

convicted of possession of illegal drug paraphernalia and crack cocaine.

692 N.W.2d at 832.       In that case, as here, the attorney represented
criminal defendants.     Id.   We suspended the attorney’s license for a

period of not less than three months.        Id. at 833.   Like Roush, the

attorney there sought treatment for his drug issues.       Id. at 832.   But

Sloan involved additional circumstances favoring more severe sanctions

that are not present here. The attorney represented a client whose drug-

trafficking activities he had witnessed and with whom he had used illegal

drugs. Id. One time he placed twenty-six calls to that client trying to

obtain drugs. Id. The conflict led the district court to remove Sloan from

the client’s case based on a conflict of interest. Id.

      In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Stefani, 616 N.W.2d 550 (Iowa 2000), we suspended for six months an

attorney who pled guilty to possession of cocaine. Stefani, 616 N.W.2d at

552. Stefani’s misconduct, however, was more pronounced. Following

his initial conviction, he repeatedly violated the terms of his probation

and release by continuing to use cocaine. Id. After the court ordered

Stefani to enter treatment, he failed to do so by the specified date. Id.

He eventually did seek treatment, but failed to report for probation
supervision as he was required to do. Id. A warrant was issued for his

arrest and “he absconded because he feared for his and his family’s
                                    17

safety. Nevertheless, he failed to notify the court, his probation officer,

and the grievance commission of his whereabouts, his reason for leaving,

or his expected time of return.” Id. Ultimately, Stefani was convicted of

a second cocaine possession offense. Id.

      In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Marcucci, 543 N.W.2d 879 (Iowa 1996), we imposed a six-month

suspension on an attorney who was convicted of OWI third, a felony

under Iowa law. Marcucci, 543 N.W.2d at 883. However, that case was

decided under the Iowa Code of Professional Responsibility for Lawyers
and based on an approach that treated any conviction of OWI, third

offense, as the equivalent of a per se ethical violation. See Weaver, 812

N.W.2d at 10; Templeton, 784 N.W.2d at 768; Marcucci, 543 N.W.2d at

882. We also imposed a three-month suspension on an attorney who

received a second offense OWI when he tested more than twice the legal

limit, repeatedly denied to the arresting officer that he had been

drinking, tried to wheedle his way out of an arrest, and made false

statements about a judge. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Weaver, 750 N.W.2d 71, 79–80, 90–92 (Iowa 2008); see also Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373,

374–75, 376 (Iowa 2002) (imposing a one-year suspension on an attorney

who was convicted of two counts of possession of methamphetamine,

neglected client matters, and made a false response to the Board).
      After weighing the commission’s recommendation, the seriousness
of Roush’s violation, the aggravating factors, the mitigating factors, and
our precedents, we conclude the appropriate discipline is a sixty-day
suspension of Roush’s license to practice law. We also condition Roush’s
reinstatement—per the commission’s recommendation—on his seeking,
and complying with, mental health and substance abuse evaluations.
                                    18

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cunningham, 812 N.W.2d
541, 553 (Iowa 2012) (requiring an attorney to “provide an evaluation
from a licensed health care professional verifying his fitness to practice
law”); Axt, 791 N.W.2d at 103 (conditioning reinstatement on treatment
for depression and chemical dependency).
      We decline, however, to condition Roush’s reinstatement on his
disengaging from representing his long-time client and AA sponsor, as
the commission recommended. The commission did not make a finding
that this representation would amount to a conflict of interest. See Iowa
Ct. R. 32:1.7. Roush objects to the limitation, and the client wants to
continue to have Roush as his attorney.       We do not have sufficient
information before us to make a determination that there would be a
conflict of interest.
      V. Disposition.
      For the reasons stated, we suspend Roush’s license to practice law
in this state for sixty days. This suspension applies to all facets of the
practice of law. See id. r. 35.13(3). Roush must comply with Iowa Court
Rule 35.23 dealing with the notification of clients and counsel.
      In addition, within forty-five days of the suspension, Roush must
provide the court with (1) a mental health evaluation by a physician who
has signed an affidavit of dissociation from him, indicating that he is fit
to resume practice and has complied with any mental health treatment
the physician suggests; and (2) a substance abuse evaluation indicating
his fitness to practice law. Subject to these conditions, and absent an
objection by the Board, we shall reinstate Roush’s license on the day
after the sixty-day suspension period expires. See id. r. 35.13(2). The
costs of this action are taxed to Roush pursuant to Iowa Court Rule
35.27.
      LICENSE SUSPENDED.